Citation Nr: 0122090	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  99-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for schizoaffective 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from November 1977 to 
December 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In March 2001, the veteran provided testimony at a 
hearing at the RO before the undersigned member of the Board.  
A transcript of the hearing has been associated with the 
claims folder.


REMAND

The veteran contends that his service-connected psychiatric 
disorder has not been adequately evaluated.  He says symptoms 
of depression and nervousness prevent him from obtaining 
and/or maintaining gainful employment.  He also states his 
psychiatric disorder hinders his ability to relate with 
people.  The veteran reports that a recent incarceration and 
hospitalization in October 2000 were the result of his 
psychiatric illness.  Finally, he asserts that his PTSD has 
worsened since his last VA examination.

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As referenced above, the veteran contends that the symptoms 
of his psychiatric disorder have worsened since his last VA 
examination.  The record shows that the veteran's last 
psychiatric examination was in September 1998.  The 
development of facts includes a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 
1 Vet.App. 121, 124 (1991).  The RO should schedule the 
veteran for another VA psychiatric examination.

Further, during the course of his personal hearing, the 
veteran indicated that he had been hospitalized at the Battle 
Creek VA Medical Center (VAMC) in October 2000.  He stated 
that he had also recently received in-patient treatment 
through the Kalamazoo Psychiatric Hospital.  He also gave a 
history of receiving psychiatric care through the Detroit 
VAMC.  The records from these facilities should be obtained 
and included with the claims folder.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran submit 
the names and addresses for all VA and non-VA 
medical care providers who have treated or 
evaluated him in recent years for his service-
connected schizoaffective disorder.  After 
securing any necessary releases, the RO should 
attempt to obtain a copy of all indicated records, 
which are not already of record, and permanently 
associate them with the claims file.  In any event 
the RO should obtain a copy of all pertinent 
inpatient and outpatient treatment records from 
the Battle Creek VAMC and the Detroit VAMC.  

2.  The veteran should be requested to submit any 
other evidence not already of record, such as 
employment records, that he believes is supportive 
of his claim.  If the veteran requests assistance 
in obtaining any such evidence, the RO should 
provide any indicated assistance.

3.  If the RO is unsuccessful in obtaining any 
evidence identified by the veteran, it should 
inform the veteran and his representative of this 
and request them to provide a copy of the 
outstanding evidence.

4.  Upon completion of the above development, 
the veteran should be provided a VA 
examination by a psychiatrist to determine 
the extent of impairment from his 
schizoaffective disorder.  Any indicated 
studies should be performed, and the claims 
folder must be made available to and reviewed 
by the examiner.  With respect to each of the 
symptoms identified in the current rating 
criteria for evaluating mental disorders, the 
examiner should indicate whether such symptom 
is a manifestation of the veteran's 
schizoaffective disorder.  If possible, the 
examiner should also identify which symptoms, 
if any, can be attributed solely to the 
veteran's non-service-connected alcohol and 
substance abuse problem.  The examiner should 
provide a global assessment of functioning 
score with an explanation of the significance 
of the score assigned.  In addition, the 
examiner should provide an opinion concerning 
the degree of social and industrial 
impairment from the service-connected 
disability, to include whether it renders the 
veteran unemployable.  The rationale for each 
opinion expressed should also be provided.

5.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA and the implementing regulations.  

7.  Then, the RO should readjudicate the claim 
based on all evidence received since the issuance 
of the April 2000 Supplemental Statement of the 
Case (SSOC).  If the benefit sought on appeal is 
not granted to the appellant's satisfaction, the 
appellant and his representative should be 
provided with an SSOC and afforded an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand, the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


